department of the treasury internal_revenue_service washington d c date number release date tl-n-5085-99 uilc memorandum for assistant district_counsel pennsylvania district_counsel attn david breen cc ner pen phi from subject george j blaine chief branch office of income_tax and accounting cc dom it a significant service_center advice foster_child and revrul_77_280 this memorandum responds to your request for advice dated date forwarding questions from the centralized quality review site cqrs cqrs asked for clarification of revrul_77_280 1970_2_cb_14 and ilm concerning when a foster parent may claim a dependency_deduction for a foster_child under sec_151 and sec_152 of the internal_revenue_code the code and when a foster parent may claim a charitable deduction for unreimbursed foster care expenditures under sec_170 of the code issue sec_1 whether a foster parent may allocate unreimbursed foster care expenditures so as to take both a dependency_deduction for a foster_child under sec_151 and sec_152 of the code and a charitable deduction under sec_170 of the code whether a foster parent may choose between the dependency_deduction and the charitable deduction if a foster parent may not choose between the dependency_deduction and the charitable deduction how could a foster parent meet the support_test under sec_152 conclusions the character of unreimbursed foster care expenditures will depend of the facts of a particular situation tl-n-5085-99 a foster parent may not allocate unreimbursed foster care expenditures so as to take both a dependency_deduction and a charitable deduction a foster parent may not choose between a dependency_deduction and a charitable deduction in some situations the unreimbursed foster care expenditures will not qualify for the charitable deduction these foster care expenditures may qualify as support under sec_152 and a foster parent may claim a foster_child as a dependent if the requirements of sec_151 and sec_152 are met discussion sec_151 of the code allows a deduction for the exemptions provided by that section sec_151 allows an exemption for a dependent of the taxpayer who is a child of the taxpayer and who at the close of the calendar_year is under age or a student under age sec_151 defines the term child to include a son or daughter of the taxpayer sec_152 states that a foster_child is treated as a natural child of the taxpayer if the requirements of sec_152 are met sec_152 provides that for the entire tax_year the foster child’s principal_place_of_abode must be the taxpayer’s home and the foster_child must be a member of the taxpayer’s household under the general_rule of sec_152 of the code the taxpayer must provide over half of the foster child’s support for the calendar_year in which the tax_year of the taxpayer begins sec_170 of the code allows a deduction for a charitable_contribution sec_170 defines a charitable_contribution as a contribution or gift to or for_the_use_of a governmental agency described in sec_170 or a charitable_organization described in sec_170 sec_1_170a-1 of the income_tax regulations allows a charitable deduction for unreimbursed expenditures made incident to the rendition of services to an organization contributions to which are deductible under sec_170 of the code cqrs asked for clarification of the conclusions of revrul_77_280 1977_2_cb_14 concerning situation sec_1 and those situations describe fact patterns in which the foster parents do not have a profit objective but are reimbursed in whole or in part for their expenditures in providing foster care the foster parents do not receive payments from a charitable_organization in excess of their foster care expenses regarding these situations the ruling states that t he foster parents are entitled to a charitable_contribution_deduction within the limitations of sec_170 of the code for any unreimbursed out-of-pocket expenses_incurred in supporting a foster_child the ruling concludes that the foster parents in these tl-n-5085-99 situations can not claim a deduction under sec_151 and sec_152 of the code for expenditures treated as a charitable_contribution under sec_170 of the code these conclusions of the ruling are limited to situations in which the unreimbursed expenditures of the foster parent meet the requirements for a charitable deduction under sec_170 of the code the case law supports the conclusion that the character of the unreimbursed expenditures of a foster parent is determined by the facts of a particular situation a foster parent’s unreimbursed out-of-pocket expenditures may benefit the foster_child as well as the charitable_organization responsible for the care of the child see 59_tc_543 stating that expenses_incurred in the rendition of services to a qualified charitable_organization may and often do benefit both the charity and the taxpayer whether these expenditures qualify for a charitable deduction will depend on whether the expenditures are made primarily to benefit the charitable_organization see 2_tc_441 31_tc_1143 in thomason the taxpayer paid for the support and private education of a designated ward of the illinois children’s home and aid society the court found that the taxpayer intended to benefit an individual boy in whom he had a keen fatherly interest and for whom the payments secured special privileges and advantages which the society otherwise would not have furnished the court concluded that the payments the taxpayer made for the boy’s support and education at a private_institution were not made to or for_the_use_of the society even though the payments relieved the society of some financial burden similarly in mcmillan the taxpayers supported a child whom the family and children’s association a recognized charitable_organization was legally obligated to support until her final adoption the court denied a charitable_contribution to the taxpayers for this support because the court thought that the taxpayers provided the support to further their primary objective of adopting the child even though that support relieved the association of an obligation it would otherwise have been forced to meet the court stated that whatever charitable motives might have been present lose all color when viewed in the light of the inherently_personal aspects of the situation id pincite sec_170 is instructive on the issue sec_170 allows a charitable deduction for limited amounts paid_by the taxpayer to maintain certain students as members of the taxpayer’s household this provision does not allow a charitable deduction however when the student is the taxpayer’s dependent as defined in sec_152 finally cqrs asked for clarification of ilm ilm addressed the narrow question of why the i r s deleted certain language from publication that language categorically stated that a foster parent may not take a dependency_exemption for a foster_child if the foster parent receives any payments for foster care from a state a political_subdivision of a state or a tax- tl-n-5085-99 exempt placement agency ilm explained that the irs deleted the language from the publication because a foster parent may meet the support_test under sec_152 of the code despite receiving some foster_care_payments from a governmental agency or a tax-exempt agency the ilm states that foster_care_payments from a governmental agency or tax- exempt agency count toward the foster child’s total support but not as support provided by the foster parent in determining whether a foster parent provided over one-half of the child’s support under sec_152 the ilm addressed only the support calculation under sec_152 of the code ilm should not be read to allow a foster parent to claim both a dependency_deduction and a charitable deduction for unreimbursed expenditures or to allow a foster parent to choose between a dependency_deduction or a charitable deduction if you have any questions concerning this advice please call victoria driscoll at
